DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the communications filed on 07/29/2022, concerning Application No. 16/566,306. The amendments to the claims filed on 07/29/2022 are acknowledged. Presently, Claims 1, 4-9, 11-13, 15-16, and 18-22 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0159092, filed on 12/11/2018.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0272700 A1, previously cited by the Examiner on 04/29/2022, hereinafter Masuda) in view of Kula et al. (US 2017/0202626 A1, with publication date 07/20/2017, hereinafter Kula).

Regarding Claim 1, Masuda discloses (Figs. 1-19) an ultrasound imaging apparatus (ultrasonic diagnosis apparatus 1) (see, e.g., Fig. 1 and Para. [0039-0040]) comprising: 
a probe (ultrasonic probe 20) configured to transmit ultrasound signals to an object and receive echo signals corresponding to the ultrasound signals (see, e.g., Figs. 1 and 3, and Para. [0004], lines 1-4, “An ultrasonic diagnosis apparatus has an ultrasonic probe, and transmits/receives ultrasonic waves to/from a subject using the ultrasonic probe to obtain echo images as medical images (ultrasound images)”, and [0040], lines 2-8, “As illustrated in FIG. 1, the ultrasonic diagnosis apparatus includes… an ultrasonic probe 20… The ultrasonic probe 20 is an example of the capturing part”, and Para. [0055], lines 1-3, “FIG. 3 is a schematic view of a needle-stick guideline NL at real cauterization time displayed being superimposed on an echo image EG captured by the capturing part”); 
a display (display unit 40) (see, e.g., Figs. 1 and 3, and Para. [0040], lines 2-7, “As illustrated in FIG. 1, the ultrasonic diagnosis apparatus includes… a display unit 40”, and Para. [0054], lines 11-15, “the display processor 18 displays an image of the needle-stick guideline during the puncture on the display unit 40 such that it is superimposed on an echo image captured by the capturing part”, and Para. [0055], lines 7-9, “The display processor 18 displays, on the display unit 40, the needle-stick guideline NL superimposed on the echo image EG”); and 
at least one processor (display processor 18) (see, e.g., Para. [0040], lines 2-6, “As illustrated in FIG. 1, the ultrasonic diagnosis apparatus includes… a display processor 18”) configured to: 
detect a reference region of a medical tool configured to be inserted into the object in an ultrasound image (echo image EG) generated based on the echo signals (see, e.g., Abstract, lines 5-7, “The positional information acquisition unit acquires the positional information of a puncture needle inserted into of the subject”, and Para. [0004-0005], and Para. [0032], lines 3-17, “a medical image diagnosis apparatus is configured to… (5) obtain the position of the needle tip at real cauterization time based on the obtained needle length, the tilt angle of the puncture needle, and the position of the sensor measured at the real cauterization time”, and Para. [0034], lines 10-11, “In the following, the position of the needle tip is described as the reference position”, and Figs 3-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20); and
control the display (40) to display at least one distance-indicating line (marks MK) arranged with respect to the reference region in the ultrasound image (EG) (see, e.g., Para. [0057], lines 3-8, “As illustrated in FIG. 4, the scale includes marks MK that are placed on a plurality of positions provided at predetermined intervals (e.g., 1 cm). The marks MK are formed of lines each having a predetermined width… the scale is being displayed superimposed on the echo image”, and Para. [0058], lines 1-5, “The display processor 18 adjusts the one end position of the plurality of positions to the real cauterization site, thereby adjusting the scale to the position of the needle tip. With this, a mark MK placed on the one end position is located on the position of the needle tip”, and Para. [0062], lines 1-8, “FIG. 7 is a schematic view of a modified example of the scale of the embodiment, which is a scale of concentric circles centered at the position of the needle tip at real cauterization site. The display processor 18 may display a scale of concentric circles, whose radii differ by a predetermined amount (e.g., 1 cm), and which are centered at the position of the needle tip at real cauterization time as illustrated in FIG. 7”, and Figs. 4-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20, and where the disclosed marks MK are displayed as distance indicating lines arranged with respect to the tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG); and 
wherein the at least one processor (18) is further configured to control the display (40) to display the at least one distance-indicating line (MK), each of the at least one distance-indicating line (MK) being at a set interval with respect to the reference region of the medical tool, wherein points on one distance-indicating line of the at least one distance-indicating line (MK) have a same distance from the reference region (see, e.g., Abstract, lines 5-11, “The positional information acquisition unit acquires the positional information of a puncture needle inserted into of the subject. The guideline generator generates a guideline that indicates an insertion route for the puncture needle to reach the target site based on the positional information. The guideline includes scales graduated at predetermined intervals”, and Para. [0057], lines 3-6, “As illustrated in FIG. 4, the scale includes marks MK that are placed on a plurality of positions provided at predetermined intervals (e.g., 1 cm)”, and Para. [0058], lines 4-10, “With this, a mark MK placed on the one end position is located on the position of the needle tip. The display processor 18 also adjusts the direction of the positions to the tilt angle of the puncture needle at the real cauterization time, thereby adjusting the scale to the tilt angle. As a result, the positions (and marks placed thereon) are aligned along the needle-stick guideline NL”, and Para. [0062], lines 1-8, “FIG. 7 is a schematic view of a modified example of the scale of the embodiment, which is a scale of concentric circles centered at the position of the needle tip at real cauterization site. The display processor 18 may display a scale of concentric circles, whose radii differ by a predetermined amount (e.g., 1 cm), and which are centered at the position of the needle tip at real cauterization time as illustrated in FIG. 7”, and Fig. 7, where the disclosed scale of concentric circles/marks MK centered at the position of the needle tip are each shown to be displayed at a set interval with respect to the position of the needle tip (i.e., each circle/mark MK are equally spaced/positioned from the center of each circle where the needle tip is located in set intervals), and where all points on one of the concentric circles/marks MK have the same distance from the respective point on the circle/mark MK to the reference region/the position of the needle tip (i.e., the distance from the center of each circle where the needle tip is located to any point on the respective circle is the same distance as one another)), and 
wherein the at least one processor (18) is further configured to control the display (40) to display distance information about a distance from the reference region of the medical tool to each of the at least one distance-indicating line (MK) (see, e.g., Fig. 9 and Para. [0064], lines 1-8, “FIG. 9 is a schematic view of still another modified example of the scale, which includes letters indicating a distance from the position of the needle tip that reaches a cauterization object. Since the scale contains numbers and/or letters as illustrated in FIG. 9, the operator can easily know the distance that the needle tip has moved. Although FIG. 9 provides an example of letters like 0 cm, 1 cm, etc., alphabetical letters such as A, B, etc. may also be used”).
Masuda does not disclose wherein the at least one processor is further configured to update a position of the at least one distance-indicating line such that a distance between the reference region and the at least one distance-indicating line maintain the set interval according to movement of the medical tool.
However, in the same field of endeavor of medical instrument tracking systems, Kula discloses (Fig. 1A) wherein the at least one processor is further configured to update a position of the at least one distance-indicating line (two or more graduations 105) such that a distance between the reference region and the at least one distance-indicating line (105) maintain the set interval according to movement of the medical tool (medical instrument 130) (see, e.g., Para. [0065], lines 2-9, “two or more graduations 105 may be displayed along the longitudinal axis, in order to enable measurements of distances along the longitudinal axis. The graduations 105 may be fixed relative to the position and orientation of the medical instrument 130, such that they follow the medical instrument 130 as the medical instrument is moved relative to anatomical and/or functional features shown in the guidance images”, where the disclosed graduations 105 follow the disclosed medical instrument 130 as the medical instrument 130 is moved, such that the position of the disclosed graduations 105 is updated/moved according to the disclosed medical instrument 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging apparatus of Masuda by including wherein the at least one processor is further configured to update a position of the at least one distance-indicating line such that a distance between the reference region and the at least one distance-indicating line maintain the set interval according to movement of the medical tool, as disclosed by Kula. One of ordinary skill in the art would have been motivated to make this modification in order to desirably visually assess the sizes of anatomical and/or functional features displayed in the guidance images, as recognized by Kula (see, e.g., Abstract and Para. [0004], [0065], and [0058]). 

Regarding Claim 4, Masuda modified by Kula discloses the ultrasound imaging apparatus of Claim 1. Masuda further discloses (Figs. 1-19) wherein the reference region of the medical tool is at least a portion of the medical tool comprising a region where a distal end of the medical tool is located (see, e.g., Para. [0032], lines 3-17, “a medical image diagnosis apparatus is configured to… (5) obtain the position of the needle tip at real cauterization time based on the obtained needle length, the tilt angle of the puncture needle, and the position of the sensor measured at the real cauterization time”, and Para. [0034], lines 10-11, “In the following, the position of the needle tip is described as the reference position”, and Figs 3-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20, and where the disclosed tip of the puncture needle that is displayed as the end of the needle-stick guideline NL corresponds to the claimed region where a distal end of the medical tool is located), and 
wherein the at least one processor (display processor 18) is further configured to control the display (display unit 40) to display the at least one distance-indicating line (marks MK) according to its distance from a border of the reference region or from a center of the reference region (see, e.g., Para. [0057], lines 3-6, “As illustrated in FIG. 4, the scale includes marks MK that are placed on a plurality of positions provided at predetermined intervals (e.g., 1 cm)”, and Para. [0058], lines 4-10, “With this, a mark MK placed on the one end position is located on the position of the needle tip. The display processor 18 also adjusts the direction of the positions to the tilt angle of the puncture needle at the real cauterization time, thereby adjusting the scale to the tilt angle. As a result, the positions (and marks placed thereon) are aligned along the needle-stick guideline NL”, and Para. [0062], lines 1-8, “FIG. 7 is a schematic view of a modified example of the scale of the embodiment, which is a scale of concentric circles centered at the position of the needle tip at real cauterization site. The display processor 18 may display a scale of concentric circles, whose radii differ by a predetermined amount (e.g., 1 cm), and which are centered at the position of the needle tip at real cauterization time as illustrated in FIG. 7”, and Fig. 7, where the disclosed scale of concentric circles/marks MK centered at the position of the needle tip are each shown to be displayed at a set interval according to its respective distance from the center of the reference region/needle tip).

Regarding Claim 21, Masuda modified by Kula discloses the ultrasound imaging apparatus of Claim 1. Masuda does not disclose wherein the at least one processor is further configured to update the position of the at least one distance-indicating line tracking a changed position of the reference region according to movement of the medical tool.
However, in the same field of endeavor of medical instrument tracking systems, Kula discloses (Fig. 1A) wherein the at least one processor is further configured to update the position of the at least one distance-indicating line (two or more graduations 105) tracking a changed position of the reference region according to movement of the medical tool (medical instrument 130) (see, e.g., Para. [0065], lines 2-9, “two or more graduations 105 may be displayed along the longitudinal axis, in order to enable measurements of distances along the longitudinal axis. The graduations 105 may be fixed relative to the position and orientation of the medical instrument 130, such that they follow the medical instrument 130 as the medical instrument is moved relative to anatomical and/or functional features shown in the guidance images”, where the disclosed graduations 105 follow the disclosed medical instrument 130 as the medical instrument 130 is moved, such that the position of the disclosed graduations 105 is updated/moved according to the disclosed medical instrument 130 and therefore tracks the changed position of the medical instrument 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula by including wherein the at least one processor is further configured to update the position of the at least one distance-indicating line tracking a changed position of the reference region according to movement of the medical tool, as disclosed by Kula. One of ordinary skill in the art would have been motivated to make this modification in order to desirably visually assess the sizes of anatomical and/or functional features displayed in the guidance images, as recognized by Kula (see, e.g., Abstract and Para. [0004], [0065], and [0058]). 

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0272700 A1, previously cited by the Examiner on 04/29/2022, hereinafter Masuda) in view of Kula et al. (US 2017/0202626 A1, with publication date 07/20/2017, hereinafter Kula), as applied to Claim 1 above, and further in view of Glossop et al. (US 2010/0217117 A1, cited in the Applicant’s IDS filed 06/30/2020, hereinafter Glossop).

Regarding Claim 5, Masuda modified by Kula discloses the ultrasound imaging apparatus of Claim 1. Masuda further discloses (Figs. 1-19) wherein the at least one processor (display processor 18) is further configured to control the display (display unit 40) to: 
visually display the reference region of the medical tool (see, e.g., Para. [0032], lines 3-19, “a medical image diagnosis apparatus is configured to… (5) obtain the position of the needle tip at real cauterization time based on the obtained needle length, the tilt angle of the puncture needle, and the position of the sensor measured at the real cauterization time, and (6) adjust the scale to the tilt angle of the puncture needle and the position of the needle tip at the real cauterization time, and display it with a medical image”, and Para. [0034], lines 10-11, “In the following, the position of the needle tip is described as the reference position”, and Figs 3-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is visually displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20); and 
fixedly display the at least one distance-indicating line (marks MK) currently being displayed, regardless of the movement of the medical tool (see, e.g., Figs. 4-5 and 7, and Para. [0060], lines 1-5, “FIG. 5 is a schematic view of an example of the needle-stick guideline NL whose tip is moved to the 1st position of the 0th to 7th positions. As illustrated in FIG. 5, at the first little cauterization in the antiproliferative treatment, the operator moves the needle tip to the 1st position”, and Para. [0062], lines 4-11, “The display processor 18 may display a scale of concentric circles, whose radii differ by a predetermined amount (e.g., 1 cm), and which are centered at the position of the needle tip at real cauterization time as illustrated in FIG. 7. When the needle tip is being moved in antiproliferative treatment, the position of the needle tip appears to gradually move away from the center of the concentric circles. Thus, the operator can easily check the positional shift of the needle tip”).
Masuda modified by Kula does not disclose wherein the at least one processor is configured to control the display to fixedly display the at least one distance-indicating line currently being displayed specifically in response to reception of an input of fixing a distance-indicating line.
However, in the same field of endeavor of medical instrument guiding apparatuses, Glossop discloses (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to: 
visually display the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Figs. 7-9, where the tip of the puncture needle 203 is visualized on the displays, and where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) are shown on the displays with respect to the tip of the needle 203); and 
fixedly display, in response to reception of an input (from user input device 117) of fixing a distance-indicating line, the at least one distance-indicating line currently being displayed, regardless of the movement of the medical tool (see, e.g., Figs. 5 and 7-9, where a “LIVE” button and a “FREEZE” button are shown in the upper left corner of the display, and where it is implicit that when the user inputs the “FREEZE” command, the ultrasound image and the distance indicators (i.e., dotted lines and circles on Figs. 5 and 7-9) will be fixed onto the display, regardless of motion of the ultrasound image or motion of the needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula by including wherein the at least one processor is configured to control the display to fixedly display the at least one distance-indicating line currently being displayed specifically in response to reception of an input of fixing a distance-indicating line, as disclosed by Glossop. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the image-guided procedures as desired and reduce the time required to perform such procedures, as recognized by Glossop (see, e.g., Para. [0007]). 

Regarding Claim 11, Masuda modified by Kula discloses the ultrasound imaging apparatus of Claim 1. Masuda modified by Kula does not disclose wherein the at least one processor is further configured to control the display to: visually display at least one region of interest (ROI) in the ultrasound image; and display second distance information about a distance from the reference region of the medical tool to each of the at least one ROI.
However, in the same field of endeavor of medical instrument guiding apparatuses, Glossop discloses (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to: 
visually display at least one region of interest (ROI) (vessel 601) in the ultrasound image (see, e.g., Figs. 7-9, where the vessel 601 is visualized on the displays of the ultrasound images); and 
display second distance information about a distance from the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) to each of the at least one ROI (vessel 601) (see, e.g., Figs. 7-9, where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) and the needle 203 are shown on the displays with respect to the vessel 601; also see, e.g., Para. [0074], lines 7-13, “Vessel 601 in display 600 [and in display 700] represents the portal vein. Circle 603 represents a predefined distance to the portal vein, e.g., a 2mm approach… Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein”, and Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula by including wherein the at least one processor is further configured to control the display to: visually display at least one region of interest (ROI) in the ultrasound image; and display second distance information about a distance from the reference region of the medical tool to each of the at least one ROI, as disclosed by Glossop. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the image-guided procedures as desired and reduce the time required to perform such procedures, as recognized by Glossop (see, e.g., Para. [0007]).

Regarding Claim 12, Masuda modified by Kula discloses the ultrasound imaging apparatus of Claim 1. Masuda modified by Kula does not disclose wherein the at least one processor is further configured to control the display to: display an extension line extending a long axis of the medical tool; and display at least one of a line connecting a distal end of the medical tool to each of at least one region of interest (ROI), second distance information about a distance from the distal end of the medical tool to each of the at least one ROI, and information about a shortest distance from the extension line to each of the at least one ROI.
However, in the same field of endeavor of medical instrument guiding apparatuses, Glossop discloses (Figs. 1, 2B, 5, and 7-9) wherein the at least one processor (one or more processors 103) is further configured to control the display (display device 115 and displays 500, 700, 800, 900) to: 
display an extension line (line 605) extending a long axis of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Fig. 7, where line 605 is shown to be a dotted line extending the long axis of the needle 203); and 
display at least one of: 
a line connecting a distal end of the medical tool (needle 203) to each of at least one region of interest (ROI) (vessel 601) (see, e.g., Fig. 7, where line 605 in the upper right quadrant of the display is shown to be a dotted line from the distal end tip of the needle 203 directly to the vessel 601), 
second distance information about a distance from the distal end of the medical tool (needle 203) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”), and 
information about a shortest distance from the extension line (line 605) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0074], lines 11-13, “Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein”, and Fig. 7, where line 607 is shown as a dotted line from the extension line 605 directly to the vessel 601).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula by including wherein the at least one processor is further configured to control the display to: display an extension line extending a long axis of the medical tool; and display at least one of a line connecting a distal end of the medical tool to each of at least one region of interest (ROI), second distance information about a distance from the distal end of the medical tool to each of the at least one ROI, and information about a shortest distance from the extension line to each of the at least one ROI, as disclosed by Glossop. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the image-guided procedures as desired and reduce the time required to perform such procedures, as recognized by Glossop (see, e.g., Para. [0007]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0272700 A1, previously cited by the Examiner on 04/29/2022, hereinafter Masuda) in view of Kula et al. (US 2017/0202626 A1, with publication date 07/20/2017, hereinafter Kula), as applied to Claim 1 above, and further in view of Beasley et al. (US 2008/0033293 A1, previously cited by the Examiner on 04/26/2021, hereinafter Beasley).

Regarding Claim 6, Masuda modified by Kula discloses the ultrasound imaging apparatus of Claim 1. Masuda further discloses (Figs. 1-19) wherein the at least one processor (display processor 18) is further configured to control the display (display unit 40) to: visually display the reference region of the medical tool (see, e.g., Para. [0032], lines 3-19, “a medical image diagnosis apparatus is configured to… (5) obtain the position of the needle tip at real cauterization time based on the obtained needle length, the tilt angle of the puncture needle, and the position of the sensor measured at the real cauterization time, and (6) adjust the scale to the tilt angle of the puncture needle and the position of the needle tip at the real cauterization time, and display it with a medical image”, and Para. [0034], lines 10-11, “In the following, the position of the needle tip is described as the reference position”, and Figs 3-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is visually displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20). 
Masuda modified by Kula does not disclose wherein the at least one processor is further configured to control the display to: hide, in response to reception of an input of hiding a distance-indicating line, the at least one distance-indicating line currently being displayed.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) an ultrasound imaging apparatus (sonographic system 100), wherein at least one processor (processor 130) is configured to control a display (user interface 10, display device 104, display interface 128) (see, e.g., Para. [0021], lines 8-10, “The display device according to certain embodiments may be connected to a processing unit of a sonographic device”, and Para. [0047], lines 1-4, “A processor 130 controls the operation of the sonographic system 100, including the other components described above [including the display interface 128], which may be in electrical communication with the processor 130 via a bus 132”) to: 
visually display a reference region of a medical tool (catheter-sized reference circle 61) (see, e.g., Fig. 3, and Para. [0030], lines 1-5, “the catheter sizes represented by each reference circle displayed in the third display area 50 may be accurately proportioned in size with the sonographic image 90 displayed in the second display area 30”, and Para. [0032], lines 3-7, “Overlaying the reference circle 61 on the sonographic image 90 allows the user to more accurately compare the size of the reference circle 61 with vascular structures, organs or other bodily parts represented by the sonographic image 90”); and 
hide, in response to reception of an input of hiding a distance-indicating line, the at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) (see, e.g., Figs. 1-3 and Para. [0025-0026]) currently being displayed (see, e.g., Para. [0025], lines 12-13, “a user may select whether or not to display the reference lines 32, 34”; also see, e.g., Para. [0038], lines 5-15, “Examples of actions that may be performed upon actuation of the action buttons 60 may include… a grid operation for allowing a user to selectively display or hide reference lines 32, 34”; also see, e.g., disclosed Claim 15 of Beasley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula by including wherein the at least one processor is further configured to control the display to: hide, in response to reception of an input of hiding a distance-indicating line, the at least one distance-indicating line currently being displayed, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 

Regarding Claim 7, Masuda modified by Kula discloses the ultrasound imaging apparatus of Claim 1. Masuda further discloses (Figs. 1-19) wherein the at least one processor (display processor 18) is further configured to provide a user interface (input unit 21) for setting at least one of conditions (see, e.g., Para. [0033], [0040-0041], and [0056]).
Masuda modified by Kula does not disclose wherein the at least one processor is further configured to provide the user interface for setting the at least one of conditions specifically for respectively setting at least one of a number of the at least one distance-indicating line, a shape of the at least one distance-indicating line, an interval between the at least one distance-indicating line, and the reference region of the medical tool.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) an ultrasound imaging apparatus (sonographic system 100), wherein at least one processor (processor 130) is configured to provide a user interface (user interface 10) for setting at least one of conditions (see, e.g., Para. [0036-0039]) for respectively setting at least one of: 
a number of at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) (see, e.g., Para. [0025], lines 12-13, “a user may select whether or not to display the reference lines 32, 34”, and Para. [0038], lines 5-15, “Examples of actions that may be performed upon actuation of the action buttons 60 may include… a grid operation for allowing a user to selectively display or hide reference lines 32, 34”, where the user is able to choose whether to display zero reference lines 32, 34 or a number of reference lines 32, 34), 
a shape of the at least one distance-indicating line (32, 34) (see, e.g., Para. [0025], lines 1-4, “the second display area 30 may also include a plurality of vertical reference lines 32 and a plurality of horizontal reference lines 34 arranged in a grid-like pattern over the sonographic image 90”, where the reference lines 32, 34 are chosen to be in the shape of straight lines arranged in a grid-like pattern), 
an interval between the at least one distance-indicating line (32, 34) (see, e.g., Para. [0054], lines 7-9, “the method 140 also adjusts the distance between lines in the grid”, and Para. [0025-0026], where the reference lines 32, 34 define an area that corresponds to a dimensional measurement unit, such as a centimeter or inch, that indicates a distance scale on the display, and where if the number of reference lines 32, 34 is set by a user (as described above), then the selection of the desired dimensional measurement unit would create the interval between each of the reference lines 32, 34), and 
a reference region of a medical tool (catheter-sized reference circle 61) (see, e.g., Para. [0028], lines 10-11, “a user may select the number of reference circles and the size of each reference circle to display”, and Para. [0034], lines 1-12, “the user may place the reference circle 61 within the second display area 30 by selecting it from the third display area 50 and dragging (or otherwise repositioning) it to a desired location within the second display area. The user may use, for example, a touch screen, a mouse, an action button 60, a keyboard, combinations of the foregoing, or other input devices to make the selection and position the reference circle 61 over the sonographic image 90 within the second display area 30. The user may also use such inputs to resize the reference circle 61 after positioning it within the second display area 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula by including wherein the at least one processor is further configured to provide the user interface for setting the at least one of conditions specifically for respectively setting at least one of a number of the at least one distance-indicating line, a shape of the at least one distance-indicating line, an interval between the at least one distance-indicating line, and the reference region of the medical tool, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 

Regarding Claim 8, Masuda modified by Kula and Beasley discloses the ultrasound imaging apparatus of Claim 7. Masuda modified by Kula does not disclose wherein a condition for setting the reference region of the medical tool comprises at least one from among a width, an area, and a shape of the reference region and whether to set the reference region as a dot.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) the ultrasound imaging apparatus (sonographic system 100), wherein a condition for setting the reference region of the medical tool (catheter-sized reference circle 61) comprises at least one from among a width and an area of the reference region (61) (see, e.g., Para. [0028], lines 10-11, “a user may select… the size of each reference circle to display”, and Para. [0034], lines 1-12, “The user may also use such inputs to resize the reference circle 61 after positioning it within the second display area 30”, where it is implicit that the user changing the size of the reference circle 61 would also change the width and/or the area of the reference circle region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula and Beasley by including wherein a condition for setting the reference region of the medical tool comprises at least one from among a width and an area of the reference region, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 
Masuda modified by Kula and Beasley further does not disclose wherein the condition for setting the reference region of the medical tool comprises from among a shape of the reference region and whether to set the reference region as a dot.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula and Beasley by including that the condition for setting the reference region of the medical tool comprises from among a shape of the reference region and whether to set the reference region as a dot, instead of from among a width or an area of the reference region. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known settings condition in the form of width or area of the reference region, as recognized by Beasley, for another settings condition in the form of shape of the reference region or whether to set the reference region as a dot. The predictable result of a user setting the reference region of the medical tool as desired would be yielded. See MPEP § 2144.06, subsection II.

Regarding Claim 9, Masuda modified by Kula and Beasley discloses the ultrasound imaging apparatus of Claim 7. Masuda modified by Kula does not disclose wherein the shape of the at least one distance-indicating line comprises at least one from among a color, a transparency, and a pattern of the at least one distance-indicating line, and a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-5) the ultrasound imaging apparatus (sonographic system 100), wherein the shape of the at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) comprises from among a pattern of the at least one distance-indicating line (32, 34) (see, e.g., Para. [0025], lines 1-4, “the second display area 30 may also include a plurality of vertical reference lines 32 and a plurality of horizontal reference lines 34 arranged in a grid-like pattern over the sonographic image 90”, where the reference lines 32, 34 are chosen to be in the shape of straight lines arranged in a grid-like pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula and Beasley by including that the shape of the at least one distance-indicating line comprises from among a pattern of the at least one distance-indicating line, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 
Masuda modified by Kula and Beasley further does not disclose wherein the shape of the at least one distance-indicating line comprises at least one from among a color of the at least one distance-indicating line, a transparency of the at least one distance-indicating line, and a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging apparatus of Masuda modified by Kula and Beasley by including that the shape of the at least one distance-indicating line comprises at least one from among a color of the at least one distance-indicating line, a transparency of the at least one distance-indicating line, and a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool, instead of from among a pattern of the at least one distance-indicating line. One of ordinary skill in the art would have been motivated to make this modification in order to substitute one known settings condition for the shape of the at least one distance-indicating line in the form of a pattern, as recognized by Beasley, for another settings condition for the shape of the at least one distance-indicating line in the form of a color, a transparency of the at least one distance-indicating line, or a transparency with respect to a distance of each of the at least one distance-indicating line from the reference region of the medical tool. The predictable result of a user setting the shape of the at least one distance-indicating line as desired would be yielded. See MPEP § 2144.06, subsection II.

Claims 13, 15, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0272700 A1, previously cited by the Examiner on 04/29/2022, hereinafter Masuda) in view of Glossop et al. (US 2010/0217117 A1, cited in the Applicant’s IDS filed 06/30/2020, hereinafter Glossop), and further in view of Kula et al. (US 2017/0202626 A1, with publication date 07/20/2017, hereinafter Kula).

Regarding Claim 13 and the corresponding computer program product comprising a recording medium having stored therein instructions of Claim 20, Masuda discloses (Figs. 1-19) a method of controlling an ultrasound imaging apparatus (ultrasonic diagnosis apparatus 1) (see, e.g., Fig. 1 and Para. [0039-0040]), the method comprising: 
detecting a reference region of a medical tool configured to be inserted into an object in an ultrasound image (echo image EG) of the object (see, e.g., Abstract, lines 5-7, “The positional information acquisition unit acquires the positional information of a puncture needle inserted into of the subject”, and Para. [0004-0005], and Para. [0032], lines 3-17, “a medical image diagnosis apparatus is configured to… (5) obtain the position of the needle tip at real cauterization time based on the obtained needle length, the tilt angle of the puncture needle, and the position of the sensor measured at the real cauterization time”, and Para. [0034], lines 10-11, “In the following, the position of the needle tip is described as the reference position”, and Figs 3-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20);
displaying at least one distance-indicating line (marks MK) arranged with respect to the reference region in the ultrasound image (EG) (see, e.g., Para. [0057], lines 3-8, “As illustrated in FIG. 4, the scale includes marks MK that are placed on a plurality of positions provided at predetermined intervals (e.g., 1 cm). The marks MK are formed of lines each having a predetermined width… the scale is being displayed superimposed on the echo image”, and Para. [0058], lines 1-5, “The display processor 18 adjusts the one end position of the plurality of positions to the real cauterization site, thereby adjusting the scale to the position of the needle tip. With this, a mark MK placed on the one end position is located on the position of the needle tip”, and Para. [0062], lines 1-8, “FIG. 7 is a schematic view of a modified example of the scale of the embodiment, which is a scale of concentric circles centered at the position of the needle tip at real cauterization site. The display processor 18 may display a scale of concentric circles, whose radii differ by a predetermined amount (e.g., 1 cm), and which are centered at the position of the needle tip at real cauterization time as illustrated in FIG. 7”, and Figs. 4-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20, and where the disclosed marks MK are displayed as distance indicating lines arranged with respect to the tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG); and
controlling a display (display unit 40) of the ultrasound imaging apparatus (1) (see, e.g., Figs. 1 and 3, and Para. [0040], lines 2-7, and Para. [0054], lines 11-15, and Para. [0055], lines 7-9, “) to display: 
the at least one distance-indicating line (MK) (see, e.g., Para. [0057], lines 3-8, and Para. [0058], lines 1-5, and Para. [0062], lines 1-8, and Figs. 4-11, where the disclosed marks MK are displayed as distance indicating lines arranged with respect to the tip of the puncture needle that is displayed as the end of the needle-stick guideline NL superimposed on the echo image EG), each of the at least one distance-indicating line (MK) being at a set interval with respect to the reference region of the medical tool, wherein points on one distance-indicating line of the at least one distance-indicating line (MK) have a same distance from the reference region (see, e.g., Abstract, lines 5-11, “The positional information acquisition unit acquires the positional information of a puncture needle inserted into of the subject. The guideline generator generates a guideline that indicates an insertion route for the puncture needle to reach the target site based on the positional information. The guideline includes scales graduated at predetermined intervals”, and Para. [0057], lines 3-6, “As illustrated in FIG. 4, the scale includes marks MK that are placed on a plurality of positions provided at predetermined intervals (e.g., 1 cm)”, and Para. [0058], lines 4-10, “With this, a mark MK placed on the one end position is located on the position of the needle tip. The display processor 18 also adjusts the direction of the positions to the tilt angle of the puncture needle at the real cauterization time, thereby adjusting the scale to the tilt angle. As a result, the positions (and marks placed thereon) are aligned along the needle-stick guideline NL”, and Para. [0062], lines 1-8, “FIG. 7 is a schematic view of a modified example of the scale of the embodiment, which is a scale of concentric circles centered at the position of the needle tip at real cauterization site. The display processor 18 may display a scale of concentric circles, whose radii differ by a predetermined amount (e.g., 1 cm), and which are centered at the position of the needle tip at real cauterization time as illustrated in FIG. 7”, and Fig. 7, where the disclosed scale of concentric circles/marks MK centered at the position of the needle tip are each shown to be displayed at a set interval with respect to the position of the needle tip (i.e., each circle/mark MK are equally spaced/positioned from the center of each circle where the needle tip is located in set intervals), and where all points on one of the concentric circles/marks MK have the same distance from the respective point on the circle/mark MK to the reference region/the position of the needle tip (i.e., the distance from the center of each circle where the needle tip is located to any point on the respective circle is the same distance as one another)). 
Masuda does not disclose [1] wherein the controlling the display of the ultrasound imaging apparatus to display specifically further includes displaying distance information about a distance from the reference region of the medical tool to each of the at least one distance-indicating line; and [2] wherein the controlling the display of the ultrasound imaging apparatus to display specifically further includes updating a position of the at least one distance-indicating line such that a distance between the reference region and the at least one distance-indicating line maintain the set interval according to movement of the medical tool.
However, in the same field of endeavor of medical instrument guiding apparatuses, Glossop discloses (Figs. 1, 2B, 5, and 7-9) a method of controlling an ultrasound imaging apparatus (system 100), the method comprising: 
controlling a display (display device 115 and displays 500, 700, 800, 900) of the ultrasound imaging apparatus (100) to display: distance information about a distance from the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) to each of the at least one distance-indicating line (see, e.g., Figs. 7-9, where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) and the needle 203 are shown on the displays with respect to the vessel 601; also see, e.g., Para. [0074], lines 7-13, “Vessel 601 in display 600 [and in display 700] represents the portal vein. Circle 603 represents a predefined distance to the portal vein, e.g., a 2mm approach… Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein”, and Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the computer program product of Masuda by including [1] wherein the controlling the display of the ultrasound imaging apparatus to display specifically further includes displaying distance information about a distance from the reference region of the medical tool to each of the at least one distance-indicating line, as disclosed by Glossop. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the image-guided procedures as desired and reduce the time required to perform such procedures, as recognized by Glossop (see, e.g., Para. [0007]).
Masuda modified by Glossop still does not disclose [2] wherein the controlling the display of the ultrasound imaging apparatus to display specifically further includes updating a position of the at least one distance-indicating line such that a distance between the reference region and the at least one distance-indicating line maintain the set interval according to movement of the medical tool.
However, in the same field of endeavor of medical instrument tracking systems, Kula discloses (Fig. 1A) updating a position of the at least one distance-indicating line (two or more graduations 105) such that a distance between the reference region and the at least one distance-indicating line (105) maintain the set interval according to movement of the medical tool (medical instrument 130) (see, e.g., Para. [0065], lines 2-9, “two or more graduations 105 may be displayed along the longitudinal axis, in order to enable measurements of distances along the longitudinal axis. The graduations 105 may be fixed relative to the position and orientation of the medical instrument 130, such that they follow the medical instrument 130 as the medical instrument is moved relative to anatomical and/or functional features shown in the guidance images”, where the disclosed graduations 105 follow the disclosed medical instrument 130 as the medical instrument 130 is moved, such that the position of the disclosed graduations 105 is updated/moved according to the disclosed medical instrument 130). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method and the computer program product of Masuda modified by Glossop by including [2] wherein the controlling the display of the ultrasound imaging apparatus to display specifically further includes updating a position of the at least one distance-indicating line such that a distance between the reference region and the at least one distance-indicating line maintain the set interval according to movement of the medical tool, as disclosed by Kula. One of ordinary skill in the art would have been motivated to make this modification in order to desirably visually assess the sizes of anatomical and/or functional features displayed in the guidance images, as recognized by Kula (see, e.g., Abstract and Para. [0004], [0065], and [0058]).

Regarding Claim 15, Masuda modified by Glossop and Kula discloses the method of Claim 13. Masuda further discloses (Figs. 1-19) the method further comprising visually displaying the reference region of the medical tool (see, e.g., Para. [0032], lines 3-19, “a medical image diagnosis apparatus is configured to… (5) obtain the position of the needle tip at real cauterization time based on the obtained needle length, the tilt angle of the puncture needle, and the position of the sensor measured at the real cauterization time, and (6) adjust the scale to the tilt angle of the puncture needle and the position of the needle tip at the real cauterization time, and display it with a medical image”, and Para. [0034], lines 10-11, “In the following, the position of the needle tip is described as the reference position”, and Figs 3-11, where the claimed reference region of the medical tool corresponds to the disclosed tip of the puncture needle that is visually displayed as the end of the needle-stick guideline NL superimposed on the echo image EG captured by the capturing part/ultrasonic probe 20), 
wherein the displaying of the at least one distance-indicating line (marks MK) comprises fixedly displaying the at least one distance-indicating line (MK) currently being displayed, regardless of the movement of the medical tool (see, e.g., Figs. 4-5 and 7, and Para. [0060], lines 1-5, “FIG. 5 is a schematic view of an example of the needle-stick guideline NL whose tip is moved to the 1st position of the 0th to 7th positions. As illustrated in FIG. 5, at the first little cauterization in the antiproliferative treatment, the operator moves the needle tip to the 1st position”, and Para. [0062], lines 4-11, “The display processor 18 may display a scale of concentric circles, whose radii differ by a predetermined amount (e.g., 1 cm), and which are centered at the position of the needle tip at real cauterization time as illustrated in FIG. 7. When the needle tip is being moved in antiproliferative treatment, the position of the needle tip appears to gradually move away from the center of the concentric circles. Thus, the operator can easily check the positional shift of the needle tip”).
Masuda does not disclose wherein the displaying of the at least one distance-indicating line comprises fixedly displaying the at least one distance-indicating line currently being displayed specifically in response to reception of an input of fixing a distance-indicating line.
However, in the same field of endeavor of medical instrument guiding apparatuses, Glossop discloses (Figs. 1, 2B, 5, and 7-9) the method further comprising: visually displaying the reference region (tip of puncture needle 203) of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Figs. 7-9, where the tip of the puncture needle 203 is visualized on the displays, and where the distance indicators (i.e., dotted lines and circles on Figs. 7-9) are shown on the displays with respect to the tip of the needle 203), 
wherein the displaying of the at least one distance-indicating line comprises fixedly displaying, in response to reception of an input (from user input device 117) of fixing a distance-indicating line, the at least one distance-indicating line currently being displayed, regardless of the movement of the medical tool (see, e.g., Figs. 5 and 7-9, where a “LIVE” button and a “FREEZE” button are shown in the upper left corner of the display, and where it is implicit that when the user inputs the “FREEZE” command, the ultrasound image and the distance indicators (i.e., dotted lines and circles on Figs. 5 and 7-9) will be fixed onto the display, regardless of motion of the ultrasound image or motion of the needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Masuda modified by Glossop and Kula by including wherein the displaying of the at least one distance-indicating line comprises fixedly displaying the at least one distance-indicating line currently being displayed specifically in response to reception of an input of fixing a distance-indicating line, as disclosed by Glossop. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the image-guided procedures as desired and reduce the time required to perform such procedures, as recognized by Glossop (see, e.g., Para. [0007]).

Regarding Claim 18, Masuda modified by Glossop and Kula discloses the method of Claim 13. Masuda does not disclose the method further comprising: visually displaying at least one region of interest (ROI) in the ultrasound image.
However, in the same field of endeavor of medical instrument guiding apparatuses, Glossop discloses (Figs. 1, 2B, 5, and 7-9) the method further comprising: visually displaying at least one region of interest (ROI) (vessel 601) in the ultrasound image (see, e.g., Figs. 7-9, where the vessel 601 is visualized on the displays of the ultrasound images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Masuda modified by Glossop and Kula by including the method further comprising: visually displaying at least one region of interest (ROI) in the ultrasound image, as disclosed by Glossop. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the image-guided procedures as desired and reduce the time required to perform such procedures, as recognized by Glossop (see, e.g., Para. [0007]).

Regarding Claim 19, Masuda modified by Glossop and Kula discloses the method of Claim 13. Masuda does not disclose the method further comprising: displaying an extension line extending a long axis of the medical tool; and displaying at least one of a line connecting a distal end of the medical tool to each of at least one region of interest (ROI), the distance information about a distance from the distal end of the medical tool to each of the at least one ROI, and information about a shortest distance from the extension line to each of the at least one ROI.
However, in the same field of endeavor of medical instrument guiding apparatuses, Glossop discloses (Figs. 1, 2B, 5, and 7-9) the method further comprising: 
displaying an extension line (line 605) extending a long axis of the medical tool (puncture needle 203 within needle assembly 125) (see, e.g., Fig. 7, where line 605 is shown to be a dotted line extending the long axis of the needle 203); and 
displaying at least one of: 
a line connecting a distal end of the medical tool (needle 203) to each of at least one region of interest (ROI) (vessel 601) (see, e.g., Fig. 7, where line 605 in the upper right quadrant of the display is shown to be a dotted line from the distal end tip of the needle 203 directly to the vessel 601), 
the distance information about a distance from the distal end of the medical tool (needle 203) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0076], lines 1-4, “The projected and absolute target distances that are shown in the lower left portion of display 700 show the distance from the projected closest approach and current puncture needle tip to the closest approach to the portal vein”), and 
information about a shortest distance from the extension line (line 605) to each of the at least one ROI (vessel 601) (see, e.g., Para. [0074], lines 11-13, “Dotted line 605 represents the trajectory of puncture needle 203. Line 607 represents the closest approach to the portal vein”, and Fig. 7, where line 607 is shown as a dotted line from the extension line 605 directly to the vessel 601).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Masuda modified by Glossop and Kula by including the method further comprising: displaying an extension line extending a long axis of the medical tool; and displaying at least one of a line connecting a distal end of the medical tool to each of at least one region of interest (ROI), the distance information about a distance from the distal end of the medical tool to each of the at least one ROI, and information about a shortest distance from the extension line to each of the at least one ROI, as disclosed by Glossop. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the image-guided procedures as desired and reduce the time required to perform such procedures, as recognized by Glossop (see, e.g., Para. [0007]).

Regarding Claim 22, Masuda modified by Glossop and Kula discloses the method of Claim 13. Masuda modified by Glossop does not disclose the method further comprising updating the position of the at least one distance-indicating line tracking the reference region according to movement of the medical tool.
However, in the same field of endeavor of medical instrument tracking systems, Kula discloses (Fig. 1A) updating the position of the at least one distance-indicating line (two or more graduations 105) tracking the reference region according to movement of the medical tool (medical instrument 130) (see, e.g., Para. [0065], lines 2-9, “two or more graduations 105 may be displayed along the longitudinal axis, in order to enable measurements of distances along the longitudinal axis. The graduations 105 may be fixed relative to the position and orientation of the medical instrument 130, such that they follow the medical instrument 130 as the medical instrument is moved relative to anatomical and/or functional features shown in the guidance images”, where the disclosed graduations 105 follow the disclosed medical instrument 130 as the medical instrument 130 is moved, such that the position of the disclosed graduations 105 is updated/moved according to the disclosed medical instrument 130 and therefore tracks the changed position of the medical instrument 130). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Masuda modified by Glossop and Kula by including wherein the method further comprises updating the position of the at least one distance-indicating line tracking the reference region according to movement of the medical tool, as disclosed by Kula. One of ordinary skill in the art would have been motivated to make this modification in order to desirably visually assess the sizes of anatomical and/or functional features displayed in the guidance images, as recognized by Kula (see, e.g., Abstract and Para. [0004], [0065], and [0058]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2015/0272700 A1, previously cited by the Examiner on 04/29/2022, hereinafter Masuda) in view of Glossop et al. (US 2010/0217117 A1, cited in the Applicant’s IDS filed 06/30/2020, hereinafter Glossop) and Kula et al. (US 2017/0202626 A1, with publication date 07/20/2017, hereinafter Kula), as applied to Claim 13 above, and further in view of Beasley et al. (US 2008/0033293 A1, previously cited by the Examiner on 04/26/2021, hereinafter Beasley).

Regarding Claim 16, Masuda modified by Glossop and Kula discloses the method of Claim 13. Masuda further discloses (Figs. 1-19) the method further comprising providing a user interface (input unit 21) for setting at least one of conditions (see, e.g., Para. [0033], [0040-0041], and [0056]).
Masuda modified by Glossop and Kula does not disclose wherein the providing the user interface for setting the at least one of conditions is specifically for respectively setting at least one of a number of the at least one distance-indicating line, a shape of the at least one distance-indicating line, an interval between the at least one distance-indicating line, and the reference region of the medical tool.
However, in the same field of endeavor of medical imaging, Beasley discloses (Figs. 1-6) a method (see, e.g., Para. [0049-0055]) of controlling an ultrasound imaging apparatus (sonographic system 100), the method comprising providing a user interface (user interface 10) for setting at least one of conditions (see, e.g., Para. [0036-0039] and Para. [0049-0053]) for respectively setting at least one of: 
a number of at least one distance-indicating line (vertical reference lines 32, horizontal reference lines 34) (see, e.g., Para. [0025], lines 12-13, “a user may select whether or not to display the reference lines 32, 34”, and Para. [0038], lines 5-15, “Examples of actions that may be performed upon actuation of the action buttons 60 may include… a grid operation for allowing a user to selectively display or hide reference lines 32, 34”, where the user is able to choose whether to display zero reference lines 32, 34 or a number of reference lines 32, 34), 
a shape of the at least one distance-indicating line (32, 34) (see, e.g., Para. [0025], lines 1-4, “the second display area 30 may also include a plurality of vertical reference lines 32 and a plurality of horizontal reference lines 34 arranged in a grid-like pattern over the sonographic image 90”, where the reference lines 32, 34 are chosen to be in the shape of straight lines arranged in a grid-like pattern), 
an interval between the at least one distance-indicating line (32, 34) (see, e.g., Para. [0054], lines 7-9, “the method 140 also adjusts the distance between lines in the grid”, and Para. [0025-0026], where the reference lines 32, 34 define an area that corresponds to a dimensional measurement unit, such as a centimeter or inch, that indicates a distance scale on the display, and where if the number of reference lines 32, 34 is set by a user (as described above), then the selection of the desired dimensional measurement unit would create the interval between each of the reference lines 32, 34), and 
a reference region of a medical tool (catheter-sized reference circle 61) (see, e.g., Para. [0028], lines 10-11, “a user may select the number of reference circles and the size of each reference circle to display”, and Para. [0034], lines 1-12, “the user may place the reference circle 61 within the second display area 30 by selecting it from the third display area 50 and dragging (or otherwise repositioning) it to a desired location within the second display area. The user may use, for example, a touch screen, a mouse, an action button 60, a keyboard, combinations of the foregoing, or other input devices to make the selection and position the reference circle 61 over the sonographic image 90 within the second display area 30. The user may also use such inputs to resize the reference circle 61 after positioning it within the second display area 30”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Masuda modified by Glossop and Kula by including wherein the providing the user interface for setting the at least one of conditions is specifically for respectively setting at least one of a number of the at least one distance-indicating line, a shape of the at least one distance-indicating line, an interval between the at least one distance-indicating line, and the reference region of the medical tool, as disclosed by Beasley. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to achieve the desired view on the display, as recognized by Beasley (see, e.g., Para. [0025], [0038], [0041], and [0051]). 

Response to Arguments
Applicant’s arguments, see Page 8 in Remarks, filed 07/29/2022, with respect to the claim objections and the claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore, the claim objections and the claim rejections under 35 U.S.C. 112 (as previously set forth in the Non-Final Rejection mailed 04/29/2022) have been withdrawn. 

Applicant’s arguments, see Pages 8-12 in Remarks, filed 07/29/2022, with respect to the claim rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made in view of Kula et al. (US 2017/0202626 A1, with publication date 07/20/2017, hereinafter Kula).
Regarding Masuda (US 2015/0272700 A1), Applicant argues that Masuda does not disclose the feature of "update[ing] a position of the at least one distance- indicating line such that a distance between the reference region and the at least one distance- indicating line maintain the set interval according to movement of the medical tool," as recited in claim 1.
Examiner agrees that the previously applied prior art does not disclose “wherein the at least one processor is further configured to update a position of the at least one distance-indicating line such that a distance between the reference region and the at least one distance-indicating line maintain the set interval according to movement of the medical tool” as recited in Claim 1, and as similarly recited in the independent Claims 13 and 20.
However, Examiner emphasizes that Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2015/0272700 A1) in view of Kula (US 2017/0202626 A1). As stated above, the combination of Masuda and Kula discloses each and every feature of the amended independent Claim 1. Similarly, Claims 13 and 20 are now rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2015/0272700 A1) in view of Glossop (US 2010/0217117 A1), and further in view of Kula (US 2017/0202626 A1). As stated above, the combination of Masuda, Glossop, and Kula discloses each and every feature of the amended independent Claims 13 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793